Citation Nr: 0947632	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-27 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Validity of a vocational rehabilitation subsistence allowance 
overpayment in the amount of $2007.72.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The Veteran was scheduled for a Travel Board hearing in July 
2009, but he failed to report for that hearing without 
explanation.  His hearing request is thus deemed withdrawn.  
38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran withdrew three of four classes at a community 
college during the course of the semester in late 2006 
without notifying the RO, resulting in a $2007.72 
overpayment.

2.  The Veteran has not set forth any "mitigating 
circumstances" as defined in 38 C.F.R. § 21.324(i)(2) in 
explaining his withdrawal of the three courses.


CONCLUSION OF LAW

The vocational rehabilitation subsistence allowance 
overpayment in the amount of $2007.72 is valid.  38 U.S.C.A. 
§ 5103, 5103A, 5302 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 1.962, 21.260, 21.266, 21.270, 21.320, 21.322, 21.324 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009).  Regulations 
implementing the VCAA are located at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  Indeed, the Veteran was 
provided with VA notification letters in April 2007 and 
February 2008 that explained to him what was necessary to 
prevail in his claim.  In determining the applicability of 
the VCAA to the instant appeal, however, the Board is mindful 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that the duties to notify and assist 
contained in the VCAA are not applicable to cases involving 
the waiver of recovery of overpayment claims because the 
notice and duty to assist requirements are found in Chapter 
53 rather than Chapter 51 of Title 38 of the United States 
Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Although, as discussed before, the current appeal does not 
encompass a waiver of recovery issue, it logically follows 
that, because the statute at issue in this matter is found in 
Chapter 31 rather than in Chapter 51, the duties to notify 
and assist contained in the VCAA are not applicable to this 
claim.  Id.

The provisions of 38 C.F.R. § 21.260 include a description of 
the amount of subsistence allowance to be paid to a veteran 
in vocational rehabilitation under a variety of 
circumstances.   Under 38 C.F.R. § 21.266, there are several 
special conditions in which a subsistence allowance may also 
be paid.  These include payments to veterans during 
hospitalizations, payment while in a specialized 
rehabilitation facility, payment while enrolled in an on-job 
program that pays no or minimal salary, payment while in an 
extended evaluation and independent living program, and 
certain payments during on the job training.  The provisions 
of 38 C.F.R. § 21.270 address payment of subsistence 
allowance during leave and between periods of instruction.  
38 C.F.R. §§ 21.320 and 21.322 address awards for subsistence 
allowance and authorization of rehabilitation services, and 
commencing dates of subsistence allowance.  

38 C.F.R. § 21.324 concerns the reduction or termination 
dates of subsistence allowance.  Under this section, the 
effective date of the reduction of the amount paid or 
termination of payment of subsistence allowance will be the 
earliest of the dates specified in the section.  If an award 
is reduced, the reduced rate will be effective the day 
following the date of termination of the greater benefit.  
38 C.F.R. § 21.324(a).  

Under 38 C.F.R. § 21.324(g), the effective date of reduction 
or termination in cases where there is a discontinuance will 
be the last day of attendance or approved leave status, 
whichever is applicable, with several exceptions.  Under 
38 C.F.R. § 21.324(g)(1), in cases where VA has placed the 
Veteran in "discontinued" status following a withdrawal 
from all courses with nonpunitive grades or following his or 
her completion of all courses with nonpunitive grades, and 
the case manager does not find mitigating circumstances, VA 
will terminate subsistence allowance effective the first date 
of the term or December 1, 1976, whichever is later.  Under 
38 C.F.R. § 21.324(g)(2), if VA places the Veteran in 
"discontinued" status following a term in which the grades 
the Veteran receives include both those that count in the 
grade point average and nonpunitive grades, and the case 
manager does not find mitigating circumstances, VA will 
either terminate subsistence allowance for courses in which 
the Veteran receives nonpunitive grades effective the first 
day of the term or December 1, 1976, whichever is later 
(38 C.F.R. § 21.324(g)(2)(i)); or VA will terminate 
subsistence allowance for courses in which the Veteran 
receives grades that will count in the grade point average 
effective the Veteran's last day of attendance or approved 
leave status, whichever is applicable (38 C.F.R. 
§ 21.324(g)(2)(i)).  

Under 38 C.F.R. § 21.324(i)(2), the term "mitigating 
circumstances" means circumstances beyond the Veteran's or 
service person's control which prevent him or her from 
continuously pursuing a rehabilitation program.  Examples of 
circumstances that are representative of those which are 
considered mitigating include: (i) an illness of the program 
participant; (ii) an illness or death in the program 
participant's family; (iii) an unavoidable change in the 
Veteran's conditions of employment; (iv) an unavoidable 
geographical transfer resulting from the Veteran's 
employment; (v) immediate family or financial obligations 
beyond the control of the veteran which are found by the VA 
to require the veteran to suspend pursuit of the 
rehabilitation program; (vi) discontinuance of the course by 
the educational institution; (vii) in the first instance of 
withdrawal on or after June 1, 1989, by a program participant 
from a course or courses with respect to which the veteran 
has been paid subsistence allowance under the provisions of 
38 C.F.R. § 21.260(b), mitigating circumstances shall be 
considered to exist with respect to courses totaling not more 
than six semester hours or the equivalent thereof; and (viii) 
difficulties in obtaining child care or changes in such 
arrangements which are beyond the control of the program 
participant and which require interruption of the 
rehabilitation program in order for the participant to 
provide or arrange for such care.

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), education educational assistance benefits and 
subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. § 
1.956(a).

In this case, the Veteran was to attend classes at Tidewater 
Community College in Virginia Beach, Virginia between August 
24 and December 18 in 2006 and received $2,472.28 from VA 
under Chapter 31.  He had originally signed up for four 
courses.  An updated form from November 2006, however, 
indicates that he had dropped three of his courses, with non-
punitive grades assigned, effective from November 1, 2006.  
The record reflects that this change came to the attention of 
the RO in December 2006.  In the same month, a letter was 
issued informing the Veteran that this resulted in an 
overpayment of $2007.72.  The current appeal arose from that 
letter.

In his January 2007 Notice of Disagreement, the Veteran 
asserted that he had been carrying a full load of four 
courses until November 1, 2006, at which time "personal 
issues caused me to withdraw from three classes."  He felt 
that it was better to withdraw than to continue on and "risk 
health and academic woes," and he did complete the fourth 
class and received an "A."  The Veteran has contended that 
he should have received a vocational rehabilitation 
subsistence allowance for a full-time student until November 
1, which would have left an overpayment of just one month.  
He also requested, "[d]ue to the personal issues that 
prevented me from maintaining a full class load," a waiver 
of overpayment of one month so as to receive full benefits 
for the whole semester.

In April 2007, the Veteran was furnished with a letter 
requesting information as to mitigating circumstances 
surrounding his course withdrawal.  He was given until May 
16, 2007 to respond to this letter.  No response was received 
by the RO, however.

The claims file contains an apparently subsequent (and 
undated) Administrative Decision addressing the validity of 
the subsistence allowance debt in the amount of $2007.72.  
This debt was found to be valid.  The rationale for this 
determination was that the Veteran failed to inform his case 
manager of a drop in credit hours and was paid under the 
assumption that he was still attending school at the full 
time rate.  His non-response to the prior letter was noted.  
The decision reflects that the Veteran was paid $40.40 on 
September 1, 2006; $565.55 on September 5, 2006; $1,211.90 
between September 29 and November 1 of 2006; $24.24 on 
November 3, 2006; and $630.19 on December 1, 2006.  The total 
paid was $2,472.28.  The amount due from August 3 through 
August 23 of 2006 was noted to be $464.56.  Accordingly, the 
overpayment was found to be $2007.72.  

The RO issued a Statement of the Case to the Veteran in July 
2007.  In this issuance, the RO stressed that the Veteran had 
failed to respond to the April 2007 letter.  

In September 2007, the Veteran's Substantive Appeal was 
received.  In this correspondence, he indicated that he had 
sent a letter to the VA office (the Debt Management Center) 
in St. Paul, Minnesota.  Without going into detail about his 
"mitigating circumstances," he asserted that he believed 
there would have been a different decision if the letter 
describing mitigating circumstances sent to the St. Paul 
office had been forwarded to the Roanoke VARO.  

In August 2008, the Philadelphia, Pennsylvania VA Regional 
Office and Insurance Center denied waiver of recovery of the 
Veteran's Chapter 31 subsistence allowance overpayment in the 
amount of $2007.72.  Following a December 2008 Notice of 
Disagreement, the Veteran was furnished with a Statement of 
the Case in February 2009.  It does not appear, however, that 
he has furnished a Substantive Appeal in response to date.  

In November 2008, the Roanoke VARO contacted the St. Paul VA 
office to determine whether that office had received 
correspondence from the Veteran.  The St. Paul office 
responded that their only information was a copy of the 
August 2008 waiver denial decision from the Philadelphia 
office.  

Subsequently, in February 2009, the Veteran was issued a 
Supplemental Statement of the Case, addressing the fact that 
the St. Paul Debt Management Center did not have any 
correspondence from the Veteran in its possession.  

In a July 2009 VA Form 1-646 (Statement of Accredited 
Representation in Appealed Case), the Veteran's 
representative solely addressed the issue of the validity of 
a vocational rehabilitation subsistence allowance overpayment 
in the amount of $2007.72.  In this statement, the 
representative asserted that the Veteran's case involved 
"mitigating circumstances surrounding his reduction in 
course load," but, again, no details as to those 
circumstances were provided beyond those already noted in the 
record.  The representative cited to the fact that the 
Veteran had requested a waiver of recovery of the 
overpayment, and that the waiver had been denied, but he did 
not suggest that the waiver matter was on appeal.  The 
representative further indicated that the Veteran would 
provide more information as to mitigating circumstances at 
his upcoming hearing, but, as noted above, he failed to 
report for that hearing without explanation.

In considering the above claim, the Board first notes that 
the appeal presently before the Board is limited to the issue 
of the validity of a vocational rehabilitation subsistence 
allowance overpayment in the amount of $2007.72.  The 
question of waiver of recovery of such overpayment was 
addressed in an August 2008 decision and a February 2009 
Statement of the Case, but the Veteran has not perfected an 
appeal to date.  As noted above, the only subsequent 
correspondence from the Veteran or his representative is the 
July 2009 VA Form 1-646, but this correspondence contains no 
indication of an intent to appeal the waiver denial.  

As to the issue of the validity of the $2007.72 vocational 
rehabilitation subsistence allowance overpayment, the record 
reflects that the Veteran was paid this amount between 
September 1 and December 1 of 2006.  He withdrew from three 
of four courses in November 2006, but the RO was not made 
aware of this until December 2006.  Despite repeated efforts 
by the RO, no information has been provided by the Veteran as 
to the mitigating circumstances leading to this withdrawal, 
other than non-specific assertions as to "personal issues" 
and "health and academic woes."  The Veteran had ample 
opportunity to respond to the cited April 2007 RO letter and 
to provide hearing testimony in July 2007, but he instead did 
not reply to the letter and did not appear for the hearing.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the Board must uphold the RO's finding of the 
validity of a vocational rehabilitation subsistence allowance 
overpayment in the amount of $2007.72, and the Veteran's 
appeal is denied.


ORDER

As a vocational rehabilitation subsistence allowance 
overpayment in the amount of $2007.72 has been found to be 
valid, the appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


